t c memo united_states tax_court lidia lamanna petitioner v commissioner of internal revenue respondent francisco lamanna a k a frank lamanna petitioner v commissioner of internal revenue respondent docket nos filed date lidia lamanna pro_se in docket no francisco lamanna pro_se in docket no lorraine y wu for respondent memorandum opinion dawson judge these cases were assigned to chief special_trial_judge peter j panuthos pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 the court agrees with and adopts the opinion of the chief special_trial_judge which is set forth below opinion of the special_trial_judge panuthos chief special_trial_judge this case is before the court on respondent’s motions for entry of decision in accordance with the parties’ stipulation of settled issues filed on date as explained in detail below we shall grant respondent’s motions background respondent issued petitioners a statutory_notice_of_deficiency dated date determining the following income_tax deficiencies additions to tax and penalties additions to tax penalty sec sec sec sec sec sec year deficiency a a a a b a a dollar_figure dollar_figure dollar_figure of the --- dollar_figure --- big_number big_number interest due on dollar_figure big_number of the interest due on dollar_figure --- big_number --- big_number big_number big_number big_number big_number big_number big_number big_number --- --- --- --- --- --- --- --- dollar_figure --- --- --- --- big_number big_number dollar_figure big_number big_number big_number big_number the adjustments to income in the notice_of_deficiency were primarily due to respondent’s disallowance of various deductions claimed on schedule a and to the disallowance of total expense sec_1 all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure claimed on schedule e of petitioners’ jointly filed federal_income_tax returns for through frank lamanna and lidia lamanna each filed a petition with this court at the time the petitions were filed petitioners resided in los angeles california respondent filed an answer to each petition and later filed a motion to consolidate for trial briefing and opinion on date we granted respondent’s motion to consolidate these consolidated cases were originally set for trial on date petitioners moved for a continuance on four separate occasions based on a variety of grounds including but not limited to an opportunity for petitioners to engage counsel these cases were set for trial at the trial session beginning date the parties executed on date a stipulation of settled issues that covered all taxable years in issue the stipulation filed on date set forth numerous adjustments that resulted in no deficiencies no additions to tax and no penalties for taxable years through for the remaining taxable_year the stipulation provided in pertinent part while there are two docketed cases before the court there is one stipulation of settled issues which addresses all issues in each of these consolidated cases for taxable_year petitioners are entitled to total schedule e expenses in the amount of dollar_figure for taxable_year petitioners are not entitled to a schedule a medical_expense_deduction for taxable_year petitioners are entitled to a schedule a mortgage interest_expense_deduction in the amount of dollar_figure for taxable_year petitioners are not entitled to a schedule a charitable_contribution_deduction for taxable_year petitioners are subject_to an addition_to_tax pursuant to sec_6651 for taxable_year petitioners are subject_to an addition_to_tax pursuant to sec_6653 for negligence for taxable_year petitioners are subject_to an addition_to_tax pursuant to sec_6653 for negligence for taxable_year petitioners are subject_to an addition_to_tax pursuant to sec_6654 for failure to pay estimated_taxes for all years and it is further stipulated that interest will be assessed as provided by law on any deficiencies due from the petitioners this stipulation of settled issues resolves all of the issues before the court based on the stipulation respondent prepared a decision in each of these consolidated cases for the taxable_year respondent’s decision proposed the following deficiency and additions to tax_year deficiency sec_6651 a a a b sec_6654 sec sec dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure respondent sent each petitioner a letter dated date enclosing the proposed decision document with supporting computations petitioners refused to sign the decision document for a variety of reasons first petitioners claim that the decision document does not conform with the terms of the stipulation of settled issues second they claim that they were denied an opportunity to consult with an attorney prior to signing the stipulation of settled issues third they claim that respondent’s counsel misled them into believing the stipulation they signed was not final and could be subject_to revisions in particular petitioners wanted to revise the signed stipulation with respect to the taxable_year to show a schedule a mortgage interest_deduction of dollar_figure instead of the listed amount of dollar_figure and to include schedule e rental income of only dollar_figure instead of the dollar_figure amount listed on their federal_income_tax return petitioners were aware that the schedule a mortgage interest deductions were in issue prior to their signing the stipulation of settled issues petitioners claim that respondent’s counsel agreed to allow further interest_expense deductions and schedule e adjustments after the stipulation of settled issues was signed and filed respondent’s counsel denies that she promised petitioners anything other than what had been agreed upon in the stipulation respondent filed a motion for entry of decision in each of these consolidated cases each petitioner filed an objection to respondent’s motion and a reply to respondent’s response discussion a controversy before this court may be settled by agreement of the parties 108_tc_320 affd without published opinion 208_f3d_205 3d cir a settlement stipulation is in essence a contract 87_tc_1451 accordingly general principles of contract law determine whether a settlement has been reached and if so whether the stipulation is binding and enforceable dorchester indus inc v commissioner supra pincite under such principles we enforce a valid settlement stipulation absent a showing of lack of formal consent fraud the documents initially submitted by petitioners on july and date asked the court for an entry of decision in which there would be no deficiencies no additions to tax and no penalties for all taxable years in issue the court filed the documents as petitioners’ opposition to respondent’s motion for entry of decision and reply to respondent’s response to petitioner’s opposition to motion for entry of decision respectively see rule mutual mistake or some similar ground a mistake by one of the parties alone is not a sufficient ground to vacate a settlement agreement 90_tc_315 moreover we will not permit a party to a stipulation to qualify change or contradict a stipulation in whole or in part except where justice requires rule e or unless good cause is shown 26_tc_171 factors to consider include the injury to the opposing party and the amount of inconvenience to the court if the stipulation were set_aside or modified as well as the possible injustice to the moving party if the stipulation were enforced 85_tc_359 more stringent standards to modify or set_aside a settlement stipulation shall apply when a trial is canceled as a result of the stipulation stamm intl corp v commissioner supra pincite in such cases the parties are held to their agreement without regard to whether the judgment is correct on the merits id pincite in the present consolidated cases the stipulation of settled issues is valid it was signed by all parties and filed with the court on date it is comprehensive encompassing both consolidated cases covering all taxable years in issue and disposing of all issues raised by the statutory_notice_of_deficiency dated date petitioners nevertheless claim that respondent’s counsel misled them into believing the stipulation they signed was not final and could be subject_to revisions they have not offered any credible_evidence to support their claim nor is there any evidence to show that respondent committed fraud in having petitioners sign the stipulation at most petitioners’ claim amounts to a unilateral mistake which is not a sufficient ground to vacate a settlement agreement the interests of justice also do not justify setting aside or modifying the stipulation of settled issues it was executed during the late afternoon of date and filed in time to avert trial prior to that petitioners had moved for a continuance on four separate occasions in part because they represented to the court that they wanted an opportunity to engage counsel their claim now that they were unfairly denied an opportunity for attorney consultation prior to signing the stipulation does not satisfy the more stringent standards to modify or set_aside a settlement stipulation when a trial is canceled as a result of the stipulation we note that the stipulation of settled issues results in no deficiencies additions to tax and penalties for taxable years through and for the remaining taxable_year of the deficiency additions to tax and penalty were substantially reduced when compared to the corresponding amounts in the statutory_notice_of_deficiency accordingly petitioners are bound by the amounts shown in the stipulation to reflect the foregoing an order granting respondent’s motion and decision will be entered in each docket
